Title: John Adams to John Paul Jones, 17 Jul. 1786
From: Adams, John
To: Jones, John Paul


          
            
              sir
            
            

              London

               July 17. 1786
            
          

          I have recieved the letter you did me the honor to write me on the
              10th: of this month & embrace the opportunity by
              Colo. Trumbull to answer it. The Comte de Reventlow
            complaisantly enough, inclosed my letter to the Baron de Waltersdorff in his despatch to
            the Danish Ministry & informed him that it related to a public affair so that
            there is no room to doubt that the letter went safe & that the Court are
            acquainted with its contents. But no answer has been recieved. I am told that the Baron
            de Waltersdorf has been at Paris & the Hague long since the date of my letter to
            him & I was told he was coming to London where I should see him. But he has not
            yet been here, as there is a Danish Minister now in Paris, I should advise you to apply
            to him: for the foreign ministers in general at the Court of Versailles have [ . . .]
            upon their spirits in all things relating to America than those at London. Cash, I
            fancy, is not an abundant article, in Denmark, & your claim has probably delayed
            & suspended all negotiations with Mr. Jefferson
            & me respecting a commercial treaty, for which three years ago, there was so
            little zeal. This however is only conjecture, in confidence.—I have the honour
            &c.
          /Signed/


          
            
              John Adams
            
          
          
            /Copy W. Short secy/
          
        